PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,550
Filing Date: 11 Oct 2019
Appellant(s): Pacific Light & Hologram, Inc.



__________________
Sean P. Daley
Registration No. 40,978
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 November 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US Patent No. 9458335), in view of Woudenberg (US Serial No. 2004/0132862), as evidenced by “Ciba®” (Irgacure® 784) and “Sartomer” (SR494).
	Regarding claims 1-3, 5, 6, and 9-14; Sloan teaches an UV-curable ink composition comprising a monomer system which comprises at least one monofunctional monomer, at least one multifunctional monomer, or at least one monofunctional monomer and at least one multifunctional monomer [col2, line31-35].  Sloan teaches exemplary multifunctional monomers include trimethylolpropane triacrylate and ethoxylated derivatives thereof (i.e. ethoxylated trimethylolpropane triacrylate) [col2, line42-45].  Sloan teaches the composition further comprises an oligomer system comprising at least one urethane acrylate oligomer (e.g. CN 986; urethane diacrylate oligomer) and a mercapto modified polyester acrylate oligomer (e.g. EBECRYL LED 02) [col3, line1-17].  Sloan teaches the composition further comprises a titanocene photoinitiator, such as IRGACURE 784 [col4, line61-63]. 

    PNG
    media_image2.png
    194
    277
    media_image2.png
    Greyscale
Irgacure® 784
Sloan teaches it suitable to employ ethoxylated trimethylolpropane triacrylate [col2, line31-45], however fails to teach the composition comprising an ethoxylated pentaerythritol acrylate, as required by instant claims 5 and 6.  Woudenberg teaches radiation curable ink compositions comprising polymerizable monomers, such as tri- or higher functional monomers (i.e. multifunctional monomers) including alkoxylated acrylates (e.g. ethoxylated trimethylolpropane triacrylates (SR454) and propoxylated pentaerythritol tetraacrylate).  Woudenberg teaches, in a preferred embodiment, employing SR494 (i.e. ethoxylated pentaerythritol tetraacrylate) [Table9, E3].  Therefore, Woudenberg teaches that ethoxylated trimethylolpropane triacrylate, propoxylated pentaerythritol tetraacrylate, and ethoxylated pentaerythritol tetraacrylate are functional equivalents for the purpose of functioning as a multifunctional monomer suitable for use in radiation curable ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
“Ciba®” (Irgacure® 784) provides evidence that Irgacure® 784 is a titanocene photoinitiator. 
“Sartomer” (SR494) provides evidence that SR494 is an ethoxylated pentaerythritol tetraacrylate.
Regarding claim 4; Although Sloan teaches, in the preferred embodiment, employing the urethane diacrylate oligomer in an amount of 5 wt.%, Sloan contemplates a larger range of from about 5 wt.% to about 25 wt.%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would understand that a composition comprising a urethane diacrylate oligomer employed in an amount of “about 25 wt.%” would be expected to have the same properties as a composition comprising a urethane diacrylate oligomer employed in an amount of “about 30 wt.%.”
Regarding claim 7; Sloan teaches the total multifunctional monomer content of the ink may be from about 5% to about 35% by weight [col2, line53-55].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the multifunctional acrylate in an amount of about 35% by weight, and would have been motivated to do so since Sloan teaches it suitable to employ a multifunctional monomer in an amount up to about 35% by weight in the present invention [col2, line53-55].
Regarding claim 8; Sloan teaches, in the preferred embodiment, employing 10% by weight EBECRYL LED 03 (mercapto-modified polyester acrylate) [Table 2, Magenta and Yellow inks].
Regarding claim 15; Sloan teaches the titanocene photoinitiator may be present in the ink composition at a level of from about 0.01% to about 2.5% by weight [col4, line63-65].
Regarding claim 36; Sloan teaches the urethane acrylate oligomer is employed in a range of from about 5 wt.% to about 25 wt.%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would understand that a composition comprising a urethane diacrylate oligomer employed in an amount of “about 25 wt.%” would be expected to have the same properties as a composition comprising a urethane diacrylate oligomer employed in an amount of “about 30 wt.%.”  Sloan teaches the total multifunctional monomer content of the ink may be from about 5% to about 35% by weight [col2, line53-55] and the amount of the polyester acrylate oligomer (mercapto-modified polyester acrylate oligomer) is from about 2.5% to about 20% by weight of the ink composition [col3, line21-25].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the multifunctional acrylate in an amount of about 35% by weight and a polyester acrylate oligomer in an amount of about 20% by weight, and would have been motivated to do so since Sloan teaches it suitable to employ a multifunctional monomer in an amount up to about 35% by weight in the present invention [col2, line53-55] and the polyester acrylate oligomer in an amount up to about 20% by weight [col3,line22-25].

Claims 20-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US Patent No. 9458335), in view of Woudenberg (US Serial No. 2004/0132862), as evidenced by “Ciba®” (Irgacure® 784) and “Sartomer” (SR494).	Regarding claims 20-22, 24, 25, 27, and 29-31; Sloan teaches an UV-curable ink composition comprising a monomer system which comprises at least one monofunctional monomer, at least one multifunctional monomer, or at least one monofunctional monomer and at least one multifunctional monomer [col2, line31-35].  Sloan teaches exemplary multifunctional monomers include trimethylolpropane triacrylate and ethoxylated derivatives thereof (i.e. ethoxylated trimethylolpropane triacrylate) [col2, line42-45].  Sloan teaches the composition further comprises an oligomer system comprising at least one urethane acrylate oligomer (e.g. CN 986; urethane diacrylate oligomer) and a mercapto modified polyester acrylate oligomer (e.g. EBECRYL LED 02) [col3, line1-17].  Sloan teaches the composition further comprises a titanocene photoinitiator, such as IRGACURE 784 [col4, line61-63].

    PNG
    media_image2.png
    194
    277
    media_image2.png
    Greyscale




Irgacure® 784

Sloan teaches it suitable to employ ethoxylated trimethylolpropane triacrylate [col2, line31-45], however fails to teach the composition comprising an ethoxylated pentaerythritol acrylate, as required by instant claims 24 and 25.  Woudenberg teaches radiation curable ink compositions comprising polymerizable monomers, such as tri- or higher functional monomers (i.e. multifunctional monomers) including alkoxylated acrylates (e.g. ethoxylated trimethylolpropane triacrylates (SR454) and propoxylated pentaerythritol tetraacrylate) [0033].  Woudenberg teaches, in a preferred embodiment, employing SR494 (i.e. ethoxylated pentaerythritol tetraacrylate) [Table9, E3].  Therefore, Woudenberg teaches that ethoxylated trimethylolpropane triacrylate, propoxylated pentaerythritol tetraacrylate, and ethoxylated pentaerythritol tetraacrylate are functional equivalents for the purpose of functioning as a multifunctional monomer suitable for use in radiation curable ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
“Ciba®” (Irgacure® 784) provides evidence that Irgacure® 784 is a titanocene photoinitiator. 
“Sartomer” (SR494) provides evidence that SR494 is an ethoxylated pentaerythritol tetraacrylate.
Regarding claim 23; Although Sloan teaches, in the preferred embodiment, employing the urethane diacrylate oligomer in an amount of 5 wt.%, Sloan contemplates a larger range of from about 5 wt.% to about 25 wt.%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would understand that a composition comprising a urethane diacrylate oligomer employed in an amount of “about 25 wt.%” would be expected to have the same properties as a composition comprising a urethane diacrylate oligomer employed in an amount of “about 30 wt.%.”
Regarding claim 26; Sloan teaches the total multifunctional monomer content of the ink may be from about 5% to about 35% by weight [col2, line53-55].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the multifunctional acrylate in an amount of about 35% by weight, and would have been motivated to do so since Sloan teaches it suitable to employ a multifunctional monomer in an amount up to about 35% by weight in the present invention [col2, line53-55].
Regarding claim 28; Sloan teaches, in the preferred embodiment, employing 10% by weight EBECRYL LED 03 (mercapto-modified polyester acrylate) [Table 2, Magenta and Yellow inks].
Regarding claim 32; Sloan teaches the titanocene photoinitiator may be present in the ink composition at a level of from about 0.01% to about 2.5% by weight [col4, line63-65].
Regarding claim 34; Sloan teaches the urethane acrylate oligomer is employed in a range of from about 5 wt.% to about 25 wt.%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would understand that a composition comprising a urethane diacrylate oligomer employed in an amount of “about 25 wt.%” would be expected to have the same properties as a composition comprising a urethane diacrylate oligomer employed in an amount of “about 30 wt.%.”  Sloan teaches the total multifunctional monomer content of the ink may be from about 5% to about 35% by weight [col2, line53-55] and the amount of the polyester acrylate oligomer (mercapto-modified polyester acrylate oligomer) is from about 2.5% to about 20% by weight of the ink composition [col3, line21-25].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the multifunctional acrylate in an amount of about 35% by weight and a polyester acrylate oligomer in an amount of about 20% by weight, and would have been motivated to do so since Sloan teaches it suitable to employ a multifunctional monomer in an amount up to about 35% by weight in the present invention [col2, line53-55] and the polyester acrylate oligomer in an amount up to about 20% by weight [col3,line22-25].

(2) Response to Argument
Appellant argues that the Examiner did not properly consider the many differences in the subject matter disclosed in Sloan compared to Woudenberg; for example, Sloan emphasizes that it is important for his composition to cure under low energy conditions, while Woudenberg discloses rapid curing and discusses total peak irradiance.  Appellants contend that the Examiner did not properly consider whether a person of ordinary skill in the art would have been concerned that the Examiner’s proposed modification to Sloan would negatively impact the ability of the composition to cure under low energy conditions.
While Sloan is directed to curing compositions under low energy conditions, and Woudenberg discloses rapid curing, both Sloan and Woudenberg are directed to ultraviolet (UV) curable ink compositions.  Although Sloan and Woudenberg may differ as to the intensity of irradiation (low energy conditions verses high), the polymerization and curing mechanism are the same, i.e. free radical polymerization.  Sloan teaches ethoxylated and propoxylated trimethylolpropane triacrylate multifunctional monomers to be employed in UV curable ink compositions [col2, line35-45].  Woudenberg is relied upon for teaching alkoxylated acrylates, such as ethoxylated trimethylolpropane triacrylate (Sartomer, SR454) [0033], propoxylated pentaerythritol tetraacrylate [0033], and ethoxylated pentaerythritol tetraacrylate (Sartomer, SR 494) [Table9, E3] are functional equivalents for the purpose of use as tri- or higher functional polymerizable monomers in radiation curable ink compositions.  One of ordinary skill in the art would not have reason to believe the modification to Sloan would negatively impact the ability of the composition to cure under low energy conditions, because the multifunctional polymerizable monomers of Woudenberg have the same functionality (i.e. acrylate groups), and are polymerized/cured via the same reaction mechanism (i.e. UV light initiates free radical polymerization).
It is also noted that Sloan and Woudenberg both teach suitable photoinitiators to be employed in each of their inventions include IRGACURE® 907 (2-methyl-1[4-(methylthio)phenyl]-2-morpholinopropan-1-one) and 2,4,6-trimethylbenzoyl diphenylphosphine oxide [Sloan: col4, line37-38, 51-52; Woudenberg: 0042].  Since the photoinitiators are responsible for initiating polymerization reactions upon irradiation (e.g. UV), one of ordinary skill in the art would understand that the modification to Sloan would still be capable of curing under low energy conditions.
Appellants argue the Examiner did not properly consider the complexity of the various compositions disclosed by Sloan compared to those disclosed by Woudenberg.  It is noted that the instant claims are directed to a composition “comprising...”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  
Furthermore, in response to Appellant’s argument that the Examiner did not properly consider the impact that the large number of differences in the constituents in the different compositions would have had on whether a person of ordinary skill in the art would have found it obvious to make the proposed modification, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The compositions listed in Tables 1 and 2 of Sloan include colorants (i.e. pigments), acrylate functional compounds, and photoinitiators.  The compositions listed in Table 9 of Woudenberg include colorants (i.e. pigments), acrylate functional compounds, and photoinitiators.  That is, the compositions of Sloan and Woudenberg comprise the same reactive functional groups, which polymerize via the same reaction mechanism (free radical polymerization), thus one of ordinary skill in the art would have found it obvious to substitute the ethoxylated trimethylolpropane of Sloan, with the propoxylated pentaerythritol tetraacrylate of Woudenberg, since Woudenberg teaches that ethoxylated trimethylolpropane triacrylate, propoxylated pentaerythritol tetraacrylate, and ethoxylated pentaerythritol tetraacrylate are functional equivalents for the purpose of functioning as a multifunctional monomer suitable for use in radiation curable ink compositions.
Appellants argue the Examiner did not establish the requisite reasonable expectation of success.  While the Office Action had not explicitly stated the phrase “reasonable expectation of success,” such analysis is necessarily present and inferred by the combination of references when taking into account reasons for motivation, as well as that the references of record in the combination are analogous art.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP 2143.02; KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Sloan and Woudenberg are analogous art because they are both concerned with the same field of endeavor, namely radiation (UV) curable ink compositions.  Woudenberg teaches that ethoxylated trimethylolpropane triacrylate, propoxylated pentaerythritol tetraacrylate, and ethoxylated pentaerythritol tetraacrylate are functional equivalents for the purpose of functioning as a multifunctional monomer suitable for use in radiation curable ink compositions.  The components of the combined teachings are being used for their intended functions.  Thus, a reasonable expectation of success is necessarily present in the combination of references.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767    

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                        
                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.